


110 HR 1008 IH: SAFER NET Act
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1008
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Ms. Bean (for
			 herself, Mr. Hill,
			 Mr. Arcuri,
			 Mr. Barrow,
			 Mr. Berry,
			 Ms. Berkley,
			 Ms. Bordallo,
			 Mr. Boswell,
			 Mr. Boyd of Florida,
			 Mr. Butterfield,
			 Mr. Cardoza,
			 Mr. Chandler,
			 Mr. Cooper,
			 Mr. Costa,
			 Mr. Cramer,
			 Mr. Davis of Illinois,
			 Mr. Donnelly,
			 Mr. Doyle,
			 Mr. Ellsworth,
			 Mr. Emanuel,
			 Mr. Grijalva,
			 Mr. Hall of New York,
			 Mr. Hinchey,
			 Ms. Hooley,
			 Mr. Inslee,
			 Mr. Kind, Mr. Lipinski, Mrs.
			 Lowey, Mrs. Maloney of New
			 York, Mr. Marshall,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Mr. McGovern,
			 Mr. McIntyre,
			 Mr. Meek of Florida,
			 Mr. Melancon,
			 Mr. George Miller of California,
			 Ms. Moore of Wisconsin,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Ross, Mr. Schiff, Mr.
			 Shuler, Ms. Slaughter,
			 Ms. Solis,
			 Mr. Spratt,
			 Mr. Tanner,
			 Mr. Wilson of Ohio,
			 Mr. Yarmuth,
			 Ms. Wasserman Schultz, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To improve public awareness in the United States
		  regarding safe use of the Internet through the establishment of an Office of
		  Internet Safety and Public Awareness within the Federal Trade
		  Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding America’s Families by
			 Enhancing and Reorganizing New and Efficient Technologies Act of
			 2007 or the SAFER NET Act.
		2.Establishment of
			 OfficeThe Federal Trade
			 Commission shall establish an Office of Internet Safety and Public Awareness,
			 which shall have responsibility for programs and activities relating to
			 increasing public awareness and providing education regarding Internet
			 safety.
		3.DirectorThe Office shall be headed by a Director who
			 shall be appointed by the Commission.
		4.Internet
			 safetyFor purposes of this
			 Act, the issue of Internet safety includes issues regarding use of the Internet
			 in a manner that promotes safe online activity, including safe transactions
			 involved in online commerce, and protects against threats to financial
			 information and privacy, threats from cyber-crime, and threats to juveniles,
			 including cyber-predators and material that is inappropriate for minors.
		5.Duties
			(a)ActivitiesThe Commission, acting through the Office,
			 shall carry out a nationwide program to increase public awareness and education
			 regarding Internet safety, for families, businesses, organizations, and other
			 users, that utilizes existing resources and efforts of the Federal Government,
			 State and local governments, nonprofit organizations, private technology and
			 financial companies, Internet service providers, World Wide Web-based
			 resources, and other appropriate entities, that includes—
				(1)evaluating
			 Internet safety efforts and activities provided at various levels of government
			 and by other entities;
				(2)improving
			 efficiency of Internet safety efforts and activities, by eliminating redundancy
			 of efforts at various levels of government and other entities, identifying,
			 promoting, and expanding effective such efforts and activities and coordinating
			 among such efforts and activities;
				(3)identifying,
			 promoting, and encouraging best practices for Internet safety;
				(4)establishing and
			 carrying out a national outreach and education campaign regarding Internet
			 safety utilizing various media and Internet-based resources;
				(5)serving as the
			 primary contact in the Federal Government, and as a national clearinghouse, for
			 information and public awareness efforts regarding Internet safety;
				(6)facilitating access
			 to, and the exchange of, information regarding Internet safety to promote
			 up-to-date knowledge regarding current issues;
				(7)providing expert
			 advice and consultation to the Commission regarding Internet safety issues;
			 and
				(8)providing
			 assistance, including technical assistance and financial assistance under
			 subsection (c), to States, units of local government, schools, police
			 departments, non-profit organizations, and such other entities as the Office
			 considers appropriate to promote Internet safety education and public
			 awareness.
				(b)Grants and
			 contracts
				(1)AuthorityIn
			 carrying out subsection (b), the Commission, acting through the Office, may
			 make grants, to the extent amounts are provided in advance in appropriation
			 Acts for such grants, to, and enter into cooperative agreements, contracts, and
			 interagency agreements with States, units of local government, schools, police
			 departments, non-profit organizations, and such other public and private
			 agencies, entities, and organizations as the Office considers
			 appropriate.
				(2)EvaluationThe
			 Commission, acting through the Office, shall provide for evaluations of
			 projects and activities carried out with financial assistance provided under
			 paragraph (1) and for the dissemination of information developed as a result of
			 such projects.
				6.Annual
			 reportsThe Commission, acting
			 through the Office, shall submit a report not later than March 31 of each year
			 that—
			(1)describes the
			 activities of the Office during the preceding calendar year;
			(2)contains any
			 evaluations performed pursuant to subsection (c)(2) for any projects and
			 activities carried out during the preceding calendar with assistance under
			 subsection (c)(1);
			(3)describes and
			 analyzes the current state, as of the preparation of such report, of Internet
			 safety, existing and emerging threats to Internet safety, and costs to the
			 economy of the United States resulting from preventing, responding to,
			 eliminating, and otherwise dealing with threats to Internet safety.
			7.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CommissionThe
			 term Commission means the Federal Trade Commission.
			(2)InternetThe
			 term Internet means collectively the myriad of computer and
			 telecommunications facilities, including equipment and operating software,
			 which comprise the interconnected world-wide network of networks that employ
			 the Transmission Control Protocol/Internet Protocol, or any predecessor or
			 successor protocols to such protocol, to communicate information of all kinds
			 by wire or radio.
			(3)OfficeThe term Office means the
			 Office of Internet Safety and Public Awareness of the Federal Trade Commission,
			 established by section 2.
			
